Citation Nr: 1343132	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-37 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a central nervous system disability manifested by dizziness (CNS disability).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a skin disability, to include melanoma.

8.  Entitlement to service connection for an eye disability, claimed as macular degeneration with blurred vision.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from February 2007 and February 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  The Veteran participated in a hearing before the undersigned in September 2011, and a transcript of that hearing is of record.  

These matters were previously before the Board in January 2012, when the Board remanded the matters for additional development.  With respect to all of the issues except for service connection for an eye disability, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

In addition to the issues listed above, in January 2012, the Board remanded the issues of entitlement to service connection for a bilateral knee disability, a bilateral leg disability, a bilateral ankle disability, a bilateral arm disability, and a bilateral hand disability.  While on remand, a December 2012 rating decision granted service connection for a bilateral knee disability, a bilateral ankle disability, and a bilateral hand disability.  An April 2013 rating decision granted service connection for a bilateral leg disability and a bilateral arm disability.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection during the pendency of an appeal has extinguished those issues before the Board, and they are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for an eye disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The weight of the probative evidence is against a finding that the Veteran has a current bilateral shoulder disability.

2.  A migraine headache disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current migraine headache disability is related either to active service or to the Veteran's service-connected disabilities.

3.  The weight of the probative evidence is against a finding that the Veteran has a current CNS disability.

4.  Bilateral hearing loss was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active service.

5.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current tinnitus disability is related to active service.

6.  Hypertension was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current hypertension disability is related to active service.

7.  A skin disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral tinnitus disability is related to active service.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or aggravated by active service, it is not the result of or aggravated by a service-connected disability, and a relationship between a bilateral shoulder disability and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2013).

2.  A migraine headache disability was not incurred in or aggravated by active service, it is not the result of or aggravated by a service-connected disability, and a relationship between a migraine headache disability and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2013).

3.  A CNS disability was not incurred in or aggravated by active service, it is not the result of or aggravated by a service-connected disability, and a relationship between a CNS disability and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2013).

4.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and a relationship between a bilateral hearing loss disability and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).

5.  Tinnitus was not incurred in or aggravated by active service, and a relationship between a tinnitus and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  A hypertension disability was not incurred in or aggravated by active service, and a relationship between a hypertension disability and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).

7.  A skin disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims decided herein.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting any evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated June 2006 and August 2006 provided the Veteran with all necessary notice, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the duty to notify has been satisfied, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records, VA treatment records, and private treatment records have been obtained, to the extent available.  Pursuant to the January 2012 Remand, the Veteran's records from the Social Security Administration (SSA) were sought, but the SSA responded that the Veteran's records had been destroyed.  The Veteran was notified that those records were unavailable, and the Veteran responded that he had no copies of his SSA records.  The Board finds that any further attempts to obtain the Veteran's SSA records would be futile, and there is no indication that there is any additional relevant evidence that is available and not part of the claims file.  

The Veteran has been provided with VA examinations addressing his claimed disabilities.  The VA examiners reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted appropriate evaluations, and provided diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds that the opinions are adequate for the purpose of making a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, the Board finds that additional development is unnecessary with respect to the Veteran's claims and that VA has fully satisfied both the notice and duty to assist provisions of the law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

There must be competent evidence of a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (current disability means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (current disability exists if the diagnosed disability is present at or contemporary to the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in absence of proof of a present disability, there can be no valid claim for service connection because Congress has specifically limited entitlement to present disabilities).  Furthermore, pain alone, without a diagnosed or identifiable underlying malady or condition, does not itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service Connection for a Bilateral Shoulder Disability and a CNS Disability

The Veteran contends that he is entitled to service connection for a bilateral shoulder disability and a CNS disability.  The Board will address those claims together because both must be denied for the same reason, that the evidence does not demonstrate the presence of a current disability.

With regard to the Veteran's claim of entitlement to service connection for a bilateral shoulder disability, the Veteran underwent a VA examination in September 2012, at which time the examiner stated that the Veteran did not then have, nor had he ever had, a shoulder disability.  The examiner noted that the Veteran's description of "shoulder pain" was the same pain that the Veteran described experiencing in association with his service-connected neck condition.  The examiner noted that it was evidence that the Veteran did not have an isolated shoulder condition.  No degenerative changes or traumatic arthritis was observed on x-ray examination.  The Board finds that the Veteran's complaints of shoulder pain alone do not constitute a current shoulder disability.  Therefore, as the VA examiner concluded that the Veteran does not have a current shoulder disability and there is no other competent evidence showing any diagnosis of a shoulder disability, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has a currently-diagnosed bilateral shoulder disability.  

With regard to the Veteran's claim of entitlement to service connection for a CNS disability, the Veteran underwent a VA examination in September 2012, at which time the examiner stated that the Veteran did not then have, nor had he ever had, a CNS disability other than migraine headaches, which will be separately discussed below.  Instead, the examiner noted that the Veteran's complaints of dizziness were attributable to his migraine headaches.  The Board observes that the Veteran has not otherwise been diagnosed with a CNS disability.

The Board acknowledges the Veteran's belief that he has shoulder and CNS disabilities, and he is competent to testify as to symptomatology such as experiencing pain and dizziness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has been provided with an examinations of his claimed disabilities based in part on the competency of his reports of symptoms.  Notwithstanding these reports of pain, the objective evidence does not show that the Veteran has a current shoulder or CNS disability.  The issue of whether an observable symptom is attributable to a particular disability is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The Veteran, as a lay person, is not competent to opine that any symptomatology, such as pain or dizziness, is attributable to a particular underlying disability.  The Veteran's statements are therefore insufficient to establish the presence of any bilateral shoulder or CNS disability, and his opinions regarding the presence of shoulder and CNS disabilities are outweighed by the weight of the objective evidence that does not establish such a disability at any time during the course of the appeal.  

Without medical evidence of a current disability, the Board finds that the claims of entitlement to service connection for a bilateral shoulder disability and a CNS disability must be denied.  The Board finds that the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection for Migraine Headaches, Bilateral Hearing Loss, Tinnitus, Hypertension, and a Skin Disability

The Veteran contends that he is entitled to service connection for migraine headaches, bilateral hearing loss, tinnitus, hypertension, and a skin disability.  The Board will address those claims together because they all will be denied because the evidence does not demonstrate a nexus between the claimed disabilities and either active duty service or another service-connected disability.  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases, listed in 38 C.F.R. § 3.309(a), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system and hypertension are among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for those disabilities may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for those disabilities if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Therefore, for the claims of entitlement to service connection for migraine headache, bilateral hearing loss, tinnitus, and hypertension, the Board will consider entitlement to service connection both due to a continuity of symptomatology and on a presumptive basis.

The Board first notes that the Veteran has shown evidence of a current disability for each of these claims.  The September 2012 VA examiner diagnosed the Veteran with migraine headaches.  In September 2012, the Veteran demonstrated that he had bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385 (2013).  The Veteran additionally reported tinnitus in September 2012.  The Board notes that as a subjective ailment, the Veteran is competent to report tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The September 2012 examiner noted that the Veteran had hypertension, actinic keratoses, and squamous cell carcinomas.

With respect to the presence of an in-service event, injury, or disease, as it relates to the Veteran's claim for service connection for migraine headaches, the Veteran suffered from an in-service accident in March 1968, when a forklift injured the Veteran's head, neck, and bilateral upper and lower extremities.  With respect to the claim for service connection for bilateral hearing loss and tinnitus, the Veteran contends that, while deployed in Nha Trang City in the Republic of Vietnam, he was routinely subjected to rocket noise and enemy mortar fire.  The Veteran is competent to report a history of in-service noise exposure in Vietnam.  Moreover, the Board finds his account credible as it is corroborated by his service records, which confirm that he served as an engine equipment repairman in Vietnam.  Significantly, those records also show that the Veteran received the M-14 rifle marksman and expert badges and, thus, was presumably exposed to acoustic trauma during service.  Accordingly, the Veteran's in-service noise exposure is conceded.  

With respect to the claim for service connection for hypertension and a skin disability, the Veteran contends that those disorders had their onset in Vietnam, when he was exposed to herbicides and other toxic chemicals, and harsh solar rays without the aid of sun protection.  As the Veteran's service records confirm that he served in the Republic of Vietnam, in-service herbicide exposure is conceded.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  However, neither hypertension nor the Veteran's claimed skin disability is listed among the diseases that are presumptively linked to herbicide exposure.  38 C.F.R. § 3.309(e) (2013).  Nevertheless, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board finds that an in-service event, injury, or disease, is met with respect to each of the Veteran's claims.  The Board will next address whether the evidence shows a nexus, or connection, between the Veteran's claimed disabilities and his active service.  

Migraine Headaches

In August 2009, J.W., the Veteran's chiropractor, stated that the Veteran's in-service forklift accident caused his headaches.  The Veteran received a VA examination addressing his migraine headaches in September 2012.  The examiner opined that the Veteran's migraine headaches were less likely than not related to the in-service forklift injury.  As a rationale for that opinion, the examiner noted that the Veteran did not complain of headaches during service.  The examiner noted that the notes associated with the forklift injury described a minor scalp laceration, and no headaches were mentioned at that time.  The Veteran denied experiencing headaches at the time of his discharge examination.  The examiner noted that the Veteran did not complain of headaches to VA clinicians until approximately 2010.  

The clinician further opined that the Veteran's migraine headaches were less likely than not caused or aggravated by his service-connected cervical or thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring.  As a rationale for that opinion, the examiner noted that the history that the Veteran provided regarding his condition did not specify any particular correlation with symptoms of his neck or spine condition.  The examiner noted that the Veteran's scalp scarring was minimal, healed, and was not likely to be causing headaches.  


Bilateral Hearing Loss and Tinnitus

At a November 2009 VA examination, the examiner concluded that neither the Veteran's hearing loss nor his tinnitus was related to his military service.  However, as the Board noted in its January 2012 Remand, the audiologist did not provide a rationale for that opinion, which weighed against its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the audiologist's opinion predated and, thus, did not consider the Veteran's subsequent hearing testimony submitted in connection with hearing loss and tinnitus claims.  In that testimony, the Veteran recalled how, after being exposed to a particularly loud round of enemy mortar fire in Nha Trang, his ear drums had "burst," resulting in intense pain and a sudden loss of hearing.  He added that, since that incident, he had experienced bilateral hearing problems and ringing in the ears, which had progressively worsened over time.

At a September 2012 VA examination, with an addendum opinion issued in April 2013, the examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or the result of service noise exposure.  As a rationale for that opinion, the examiner noted that the Veteran's entrance examination showed that the Veteran's hearing levels were within normal limits bilaterally.  The Veteran's exit examination showed that the Veteran's hearing levels were normal.  The examiner noted that according to guidelines from the Department of Defense, there was no significant change in hearing levels in either ear.  The examiner opined that the noise that the Veteran reported experiencing in service was not sufficient to cause any hearing loss.  

Hypertension

At a September 2012 VA examination, the examiner opined that it was less likely than not that the Veteran's current hypertension disability was related to exposure to herbicides or other toxic chemicals during active service.  As a rationale for that opinion, the examiner stated that the onset of the Veteran's hypertension was over 30 years after his service in Vietnam, and the Veteran's hypertension was therefore more likely related to age and heredity.

Skin Disability

At a September 2012 VA examination, the examiner opined that it was less likely than not that the Veteran's sun-related skin disabilities were related to exposure to herbicides or other toxic chemicals in Vietnam.  The examiner noted that such skin conditions were not known to be associated with herbicide exposure, according to VA references.  The examiner further opined that the Veteran's skin disabilities were less likely than not caused by his in-service sun exposure.  Instead, the examiner stated that the Veteran's skin disabilities were, at most, "mildly aggravated" by the Veteran's in-service sun exposure.  The examiner noted that the Veteran's skin disabilities were known to be related to sun exposure, especially the cumulative sun exposure throughout one's lifetime, and sun exposure during childhood.  In someone who was 60 years of age, the examiner noted that it was difficult to know the significance of sun exposure during approximately one year of military deployment to Vietnam.  The examiner stated that it seemed unlikely that one year would significantly outweigh the remainder of the Veteran's lifetime sun exposure as the main cause of his sun-related skin disabilities.  However, the examiner stated that it was reasonable to assume that an additional year of heavy sun exposure would mildly accelerate the Veteran's sun-related skin damage.  The examiner could not quantify how much of the Veteran's current skin condition would be attributable to one year of sun exposure, other than to say that the effect would be mild, because sun exposure in adulthood was less significant than in childhood.  

Service Connection Nexus Analysis

With regard to all of the Veteran's claimed conditions, to the extent that the Veteran believes that his claimed disabilities are related either to his service or to his other service-connected disabilities, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based, in part, on the competency of those observations.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's claimed disabilities are related either to his military service or to his other service-connected disabilities, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's claimed disabilities and his service or his other service-connected disabilities, with greater probative weight than the lay opinions.  That evidence was provided by trained medical professionals whose medical opinions are found to be more probative than the opinion of a layperson.

To the extent the skin examiner suggested some mild aggravation of the skin condition by the year of sun exposure in service, as part of a lifetime of exposure, that opinion is overly speculative and does not show that it is at least as likely as not that any skin disability is proximately due to or the result of, or was incurred during, active service.

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his conditions, and finds that he has not done so.  There is no competent medical evidence suggesting that the Veteran was treated after service for a migraine headache until 2010, or approximately 41 years after separation from service.  There is no competent medical evidence suggesting that the Veteran was treated after service for hearing loss until 2007 at earliest, or approximately 38 years after separation from service.  The first evidence of an elevated blood pressure reading appears in 2005, or approximately 36 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

The Board has considered the lay contentions that the Veteran experienced problems soon after service, but the Board finds that the weight of the evidence does not support a finding of continuous symptoms since service.  The Board finds that the Veteran's allegations of continuity of symptomatology are not credible, and the medical nexus element cannot be met via continuity of symptomatology.  Furthermore, the Board finds that the record does not demonstrate symptoms associated with any of his claimed disabilities within one year following separation from service.  Therefore, presumptive service connection is not warranted.

Accordingly, the Board finds that the claims of entitlement to service connection for migraine headaches, bilateral hearing loss, tinnitus, hypertension, and a skin disability must be denied.  The Board finds that the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral shoulder disability is denied.

Service connection for migraine headaches is denied.

Service connection for a CNS disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for a skin disability, to include melanoma, is denied.
REMAND

In January 2012, the Board remanded the Veteran's claim for service connection for an eye disability.  The Board notes that when its remand orders are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The January 2012 Remand instructed the eye examiner to opine whether it was it at least as likely as not (50 percent or greater probability) that any currently diagnosed eye disability was caused or aggravated by the Veteran's service-connected cervical and thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring.

At an April 2013 VA examination, the examiner opined that the Veteran's eye disability was less likely than not related to the Veteran's active service.  The examiner did not address whether the Veteran's eye condition was secondarily related to the Veteran's other service-connected conditions, as was requested in the remand.  Accordingly, on remand, an opinion should also be solicited addressing the relationship, if any, between the Veteran's eye disability and his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the examiner who conducted the April 2013 eye examination.  If the April 2013 examiner is no longer available, a new examination should be scheduled.  The April 2013 VA examiner may also request a re-examination of the Veteran if needed.  The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any currently-diagnosed eye disability was caused or aggravated by any of the Veteran's service-connected disabilities, to include cervical and thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring..

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


